          Case 7:19-cv-00217-DC Document 54 Filed 02/11/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                            MIDLAND-ODESSA DIVISION


  RICHARD LOGAN, Individually and On
  Behalf of All Others Similarly Situated,

                       Plaintiffs,

         v.                                              Case No.: 7:19-cv-00217-DC

  PROPETRO HOLDING CORP., DALE                                 CLASS ACTION
  REDMAN, JEFFREY SMITH, IAN
  DENHOLM, SPENCER D. ARMOUR, III,
  SCHUYLER E. COPPEDGE, STEPHEN
  HERMAN, MATTHEW H. HIMLER,
  PETER LABBAT, GOLDMAN, SACHS &
  CO., BARCLAYS CAPITAL INC.,
  CREDIT SUISSE SECURITIES (USA)
  LLC, J.P. MORGAN SECURITIES LLC,
  EVERCORE GROUP L.L.C., RBC
  CAPITAL MARKETS, LLC, PIPER
  JAFFRAY & CO., RAYMOND JAMES &
  ASSOCIATES, INC., DEUTSCHE BANK
  SECURITIES INC., JOHNSON RICE &
  COMPANY L.L.C., and TUDOR,
  PICKERING, HOLT & CO. SECURITIES,
  INC.,

                        Defendants.



                UNOPPOSED MOTION TO WITHDRAW AS COUNSEL

       Sammy Ford IV, Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing PC, files this Motion

to Withdraw as Counsel for Lead Plaintiff Movant Boca Raton Police and Firefighters Retirement

System (the “Retirement System”).
           Case 7:19-cv-00217-DC Document 54 Filed 02/11/20 Page 2 of 4




        On November 15, 2019, Counsel made his appearance as liaison counsel for Lead Plaintiff

Movant Retirement System and filed a motion on behalf of Retirement System for appointment as

Lead Plaintiff and approval of Retirement System’s selection of counsel (Dkt. 33).

        On December 16, 2019, the Court appointed Nykredit Portefølje Administration A/S,

Oklahoma Firefighters Pension and Retirement System, Oklahoma Law Enforcement Retirement

System, Oklahoma Police Pension and Retirement System, and Oklahoma City Employee

Retirement System (collectively, the “Institutional Investors”) as Lead Plaintiff and granted their

selection of counsel, and denied Local 464A’s motion (Dkt. 43). As such, undersigned counsel

will have no further role in this putative class action.

        Retirement System will continue as members of the putative class being represented by

Court-appointed lead and local counsel per the Court’s December 16, 2019 Order. Permitting

Sammy Ford IV to withdraw as counsel for Retirement System will not affect the ongoing

representation of Retirement System as putative class members in this matter, nor will it result in

prejudice to the class or to the Defendants.

        WHEREFORE, Sammy Ford IV, liaison counsel for Lead Plaintiff Movant Retirement

System, respectfully moves for the entry of an order allowing him to withdraw as liaison counsel

in this matter.




                                                   2
         Case 7:19-cv-00217-DC Document 54 Filed 02/11/20 Page 3 of 4




Dated: February 11, 2020                        Respectfully submitted,

                                                AHMAD, ZAVITSANOS, ANAIPAKOS,
                                                   ALAVI & MENSING PC

                                                /s/ Sammy Ford IV
                                                Sammy Ford IV
                                                Federal Bar Number: 950682
                                                Texas Bar Number: 24061331
                                                1221 McKinney, Suite 2500
                                                Houston, Texas 77010
                                                Telephone: (713) 655-1101
                                                Facsimile: (713) 655-0062
                                                Email: sford@azalaw.com

                                                COUNSEL FOR LEAD PLAINTIFF
                                                MOVANT CITY OF BOCA RATON
                                                POLICE AND FIREFIGHTERS
                                                RETIREMENT SYSTEM AND
                                                PROPOSED LIAISON COUNSEL FOR
                                                THE CLASS




                           CERTIFICATE OF CONFERENCE

         I hereby certify that on February 10, 2020, I communicated with Lead Plaintiff’s
 Local/Liaison counsel, Gerald Drought regarding the relief requested in this Motion. He
 indicated that he has no objection to the Motion.

                                                /s/ Sammy Ford IV
                                                Sammy Ford IV




                                            3
          Case 7:19-cv-00217-DC Document 54 Filed 02/11/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2020, a true and correct copy of the
foregoing document was served by CM/ECF to the parties registered to the Court’s CM/ECF
system.

                                                   /s/ Sammy Ford IV
                                                   Sammy Ford IV




                                              4
